Exhibit 10.74.9

 

SEPARATION AND SEVERANCE AGREEMENT

 

THIS SEPARATION AND SEVERANCE AGREEMENT (hereafter referred to as this
“Agreement”) is made and entered into effective as of June 6, 2005 by and
between, on the one hand, CORRECTIONAL SERVICES CORPORATION, a Delaware
corporation, and YOUTH SERVICES INTERNATIONAL, INC., a Maryland corporation,
each having its principal place of business in Sarasota, Florida (hereafter
referred to collectively as “the Company”), and, on the other, JESSE E.
WILLIAMS, JR., a resident of the State of Florida (hereafter referred to as “Mr.
Williams”).

 

Witnesseth:

 

WHEREAS, pursuant to an Employment Agreement made on March 5, 2003 (hereinafter
referred to as the “Employment Agreement”), the Company employed Mr. Williams as
a “Senior Vice President” for a term of employment that commenced on July 1,
2003 and was to end on June 30, 2005; and

 

WHEREAS, the Company has decided not to continue Mr. Williams’s employment
subsequent to June 30, 2005, and has communicated this decision to Mr. Williams;
and

 

WHEREAS, Mr. Williams is an employee in good standing, and the Company and Mr.
Williams have determined that it is in their mutual best interest to separate
and terminate Mr. Williams’ employment with the Company immediately rather than
awaiting the expiration of the employment set forth in the Employment Agreement,
and to enter into this Agreement in order to memorialize the terms and
conditions of Mr. Williams’ separation from employment with the Company;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the parties
hereto, the Company and Mr. Williams hereby agree as follows:

 

1. Termination of Employment Agreement. The Company and Mr. Williams hereby
confirm and agree that Mr. Williams’ employment with the Company is hereby
terminated effective as of the date June 30, 2005, and, except as expressly set
forth herein, the Employment Agreement is hereby terminated. The parties intend
that this Agreement shall supercede and replace any inconsistent terms or
conditions contained in the Employment Agreement relating to the matters
addressed herein in their entirety, including, without intended limitation, the
terms of Sections 4 and 9 of the Employment Agreement.

 

2. Resignation. Mr. Williams does hereby resign from his position as the “Senior
Vice President” of the Company and from all other offices and directorships that
he currently holds with any of the Company’s subsidiaries or affiliates or that
he holds at the direction of the Company. Mr. Williams acknowledges that the
Company may be required to announce publicly that Mr. Williams has resigned from
his positions with the Company and its subsidiaries, and hereby consents to any
public announcement by the Company to that effect. The Company and



--------------------------------------------------------------------------------

Mr. Williams further agree that they each shall advise third parties interested
in the circumstances of Mr. Williams’s separation from employment solely that
“Mr. Williams has resigned to pursue other interests.”

 

3. Salary and Special Severance Benefit. On the Company’s next regularly
scheduled payroll payment date following the effective date of this Agreement,
the Company shall pay to Mr. Williams his accrued but unpaid salary through June
30, 2005, and, in addition, shall pay as a severance payment to Mr. Williams, in
a lump sum, an amount equivalent to  1/2 of Mr. Williams’s current base salary
(exclusive of any bonuses or other compensation earned by Mr. Williams in the
current or any prior year). All such payments shall be made subject to, and
after deduction for, all required withholdings for income and payroll taxes and
other required withholdings.

 

4. No Bonuses or Other Compensation Payable. Notwithstanding anything contained
in the Employment Agreement, and regardless of the terms of any of the Company’s
currently existing or subsequently created executive bonus or incentive plans,
Mr. Williams shall not be entitled to any bonus(es) or other forms of
compensation with respect to any period prior to the date of this Agreement or
for any period subsequent to the date of this Agreement in addition to the
payments provided for in Section 3 of this Agreement, and does hereby forever
and fully release and discharge the Company and its subsidiaries, officers,
directors, Mr. Williams and shareholders of and from, and covenants and agrees
not to assert, any and all claims, demands or suits for any such bonus(es) or
other forms of compensation.

 

5. Health Benefits. The Company shall continue to provide Mr. Williams with the
executive health insurance benefits currently provided to him by the Company
without cost to Mr. Williams through and including June 30, 2005. Mr. Williams
may elect to continue his coverage for up to 18 additional months after such
date, but, if he so elects, he must pay to the Company, on or before August 31,
2005, the full amount of the premium due for such coverage for any period
subsequent to June 30 to the date of payment, and, thereafter, pay the full
amount of the premium to continue coverage for so long as he desires to maintain
coverage thereunder during such 18 month period. The Company will provide Mr.
Williams with additional information pertaining to his “COBRA” benefits under
separate cover.

 

6. Stock Options. The Board of Directors of the Company has granted to Mr.
Williams incentive stock options to purchase up to 10,000 shares of the Common
Stock of the Company in accordance with the Incentive Stock Option Agreement
dated July 1, 2003 between the Company and Mr. Williams, 5,000 of which vested
on July 1, 2004 and 5,000 of which are scheduled to vest on July 1, 2005. The
Company hereby agrees that such option shall be deemed vested and exercisable by
Mr. Williams notwithstanding the vesting schedule provided for in the Incentive
Stock Option Agreement, and that, for purposes of the Incentive Stock Option
Agreement, Mr. Williams’ employment with the Company has been terminated not for
cause and that Mr. Williams shall be deemed not to have voluntarily resigned his
employment with the Company; therefore, pursuant to Section 9(c) of the
Incentive Stock Option Agreement, Mr. Williams shall retain the right to
exercise such vested options for a period of 6 months following the effective
date of this Agreement.



--------------------------------------------------------------------------------

7. Confidentiality. Mr. Williams acknowledges and understands that, during his
employment with the Company, he has been in a position of confidence and trust
with respect to the business of the Company, and that, in such position, he has
had access to confidential and proprietary information pertaining to the
business, financial affairs, prospects, projects and methods of operations of
the Company. Mr. Williams, therefore, acknowledges that he understands that he
is bound to maintain all such information in confidence and that he shall not be
permitted to use such information for his own benefit or for the benefit of any
other party during the remainder of his tenure with the Company or at any time
following his separation from employment. Upon termination of Mr. Williams’s
employment, or at any time upon the Company’s request, Mr. Williams shall
promptly deliver to the Company all documents and materials of any nature
pertaining to his work with the Company and shall not take any documents or
materials or copies thereof containing any information disclosed to him by the
Company. For purposes of this Agreement, all projects in development, marketing
plans, program offerings, methods and techniques, business plans and strategies,
financial information, forecasts, personnel information and customer lists of
the Company shall be considered to be confidential and proprietary information
of the Company, regardless of whether it is identified or designated as such by
the Company. Nothing contained herein shall be construed to prevent Mr. Williams
from complying with a lawfully issued subpoena.

 

8. Non-Competition Covenant. Mr. Williams acknowledges and understands that the
“Non-Competition Covenant” set forth in Section 10 of the Employment Agreement
was intended to bind Mr. Williams following his separation of employment, and
therefore, acknowledges and agrees that the terms of Section 10 of the
Employment Agreement, the terms of which are hereby incorporated in this
Agreement by this reference and made a substantive part hereof, remain, and
shall remain, in full force and effect notwithstanding the termination of his
employment with the Company.

 

9. Non-Disparagement. Mr. Williams further covenants and agrees that, during the
Non-Competition Period, he will not disparage the Company or any of its
subsidiaries, directors, officers, employees, whether by spoken word, print or
electronic communication.

 

10. Cooperation. Mr. Williams also covenants and agrees that, notwithstanding
the termination of his employment, Mr. Williams will continue to cooperate with
the Company with respect to any on-going litigation by or against the Company in
which he is currently involved and/or with any administrative or legal
proceedings hereafter initiated by or against the Company arising out of or
related to any facts, events, incidents or circumstances existing, occurring or
arising at any time during which Mr. Williams has been or will remain employed
by the Company, and shall make himself available without cost to the Company for
interviews, depositions and testimony and to assist with and participate in
strategy sessions as reasonable necessary; provided however, that, to the extent
that Mr. Williams’s participation in any of the foregoing shall be necessary,
the Company shall pay to or for Mr. Williams all reasonable costs and expenses
incurred by Mr. Williams in providing such cooperation and assistance in
accordance with the Company’s expense reimbursement policies then in effect.

 

11. Remedies for Breach. Mr. Williams hereby acknowledges the broad scope of the
covenants contained in Sections 7, 8 and 9 of this Agreement, but agrees that
such covenants are



--------------------------------------------------------------------------------

reasonable in light of the consideration to be paid to Mr. Williams pursuant to
this Agreement and the scope of the business of the Company, and represents and
warrants to the Company that such covenants do not unreasonably restrict his
employment opportunities or unduly burden or deprive him of a means of earning a
livelihood. Mr. Williams further acknowledges and agrees that, if he should
breach any of the covenants contained in Sections 7, 8, 9 or 10 of this
Agreement, the Company may not have an adequate remedy at law for monetary
damages to remedy any such breach; therefore, Mr. Williams agrees that, in the
event of any breach or threatened breach by Mr. Williams of any of the covenants
contained in Sections 7, 8 or 9 of this Agreement, the Company shall have the
right to seek equitable and injunctive relief against Mr. Williams, without the
necessity of posting of any bonds, in addition and without prejudice to its
right to seek monetary damages, in order to prevent any threatened breach or
further breach thereof by Mr. Williams, and in the event of any breach or
threatened breach by Mr. Williams of any of the covenants contained in Section
10 of this Agreement, the Company shall be entitled to an order of specific
performance in order to compel Mr. Williams to comply with the same, in addition
and without prejudice to its right to seek monetary damages for the breach
thereof. Mr. Williams further agrees that, if the Company shall be required to
engage the services of an attorney and/or to resort to litigation in order to
enforce those covenants, then, in addition to any monetary damages caused by any
breach thereof by Mr. Williams, Mr. Williams shall be obligated to pay to the
Company the cost of any and all reasonable and necessary attorneys’ fees and
expenses, court costs and other reasonable and necessary fees or expenses
incurred by the Company in enforcing this covenant.

 

12. Governing Law and Interpretation. Any questions of law concerning the
interpretation of any of the terms of this Agreement shall be governed by the
laws of the State of Florida and shall be resolved in the state courts of the
State of Florida sitting in Sarasota County. Each of the parties hereby waives
any and all objections to the jurisdiction of such courts or to such venue. If
for any reason any of the terms hereof shall be deemed by a court of competent
jurisdiction to be legally invalid or unenforceable, the validity of the
remainder of the terms hereof shall not be affected and the invalid or
unenforceable terms shall be deemed modified to the minimum extent necessary to
make those terms consistent with applicable law, and, in their modified form,
those terms shall then be enforceable and enforced. The recitals to this
Agreement are to be considered a substantive part of this Agreement. This
Agreement may be executed in any number of counterparts, each of which shall be
an original but all of which shall constitute one and the same instrument. With
respect to each and every term and provision in this Agreement, the parties
understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and that if at any time the parties hereto desire or are
required to interpret or construe any such term or provision, no consideration
shall be given to the issue of which party hereto actually prepared, drafted or
requested any term or condition of this Agreement.

 

13. Amendments and Waivers. This Agreement and the provisions hereof may be
amended, modified or supplemented in whole or in part, but only by a written
instrument making express reference to this Agreement and executed by the
Company and Mr. Williams. No waiver of any provision of this Agreement shall be
valid unless in writing, making express reference to this Agreement, and signed
by the person against whom enforcement of such waiver is sought. The failure of
any party at any time to insist upon strict performance of any provision hereof
shall not be



--------------------------------------------------------------------------------

construed as a waiver or relinquishment of the right to insist upon strict
performance of the same provision at any future time.

 

14. Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the Company and its successors in interest and Mr. Williams and his
heirs, next of kin, personal representatives and guardians as applicable.

 

15. Effect of Agreement. The terms of this Agreement are intended to be a
complete and final expression, and integration, of the understandings and
agreements between the Company and Mr. Williams concerning the terms and
conditions of Mr. Williams’ separation from employment with the Company, and,
upon execution, shall serve to supercede and terminate each and every prior and
contemporaneous promise, agreement, representation, warranty, understanding and
commitment, whether written or oral, expressed or implied, made by or between
the Company and Mr. Williams concerning the terms and conditions of Mr.
Williams’ separation from employment with the Company, including, in particular,
any inconsistent terms or conditions contained in the Employment Agreement
relating to the matters addressed herein.

 

*   *   *   *   *   *   *   *   *   *   *   *

 

IN WITNESS WHEREOF, the Company and Mr. Williams have executed and delivered
this Agreement to effective as of the date first above written.

 

WITNESS:

      CORRECTIONAL SERVICES CORPORATION Elizabeth __ll      

By: 

 

/s/ James F. Slattery

               

James F. Slattery

President and Chief Executive Officer

WITNESS:

        Elizabeth __ll      

/s/ Jesse E. Williams, Jr.

           

Jesse E. Williams, Jr.